Citation Nr: 1623450	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  14-22 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep obstructive sleep apnea.   


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from December 2007 to May 2008.  This case is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran requested a videoconference hearing before the Board in his substantive appeal.  However, in February 2016 and March 2016, the Veteran's representative submitted a statement indicating that he wished to withdraw the hearing request.

The Board notes that on May 11, 2016, it received a statement from the Veteran's representative requesting that the case be held open for 60 days due to submission of new evidence.  Given that this case is being remanded, the Board will not rule on the motion at this time and will instead invite the Veteran's representative to submit additional evidence and argument while the case is in remand status.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran contends that his currently diagnosed obstructive sleep apnea had its onset in service.  VA treatment records indicated the Veteran was diagnosed with severe obstructive sleep apnea, and continued to experience symptoms of obstructive sleep apnea.  An October 2014 representative statement indicated the Veteran symptoms such as loud snoring, interrupted breathing, and lack of adequate sleep, dated back at least two years prior to diagnosis.  

In statements submitted by the Veteran in October 2010 and June 2014, he indicated that within a year after discharge from service his VA psychiatrist, Emmit Sparks, ordered a sleep study, but that it took the VA two years after discharge to schedule an appointment in order to correctly diagnose his sleep apnea.  Initially, the Board notes that the VA treatment records in the file do not include treatment from Emmit Sparks, however, a computerized problem list from the Houston VA Medical Center (VAMC) does indicate that the Veteran was treated by Emmett Spears, M.D.  However, actual treatment records for the Veteran from Emmett Spears, M.D. at the VA are not of record.  Furthermore, the February 2011 rating decision mentioned VA treatment records from August 2008 to November 2010, to include a September 2010 polysomnography used to diagnose obstructive sleep apnea.  VA treatment records in the file are dated from August 2008 to June 2010 and from May 2012 to April 2014.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Under these circumstances, the Board concludes that there may be outstanding VA treatment records relevant to the claim. Specifically, treatment records from his VA psychiatrist within a year of discharge from service, which may indicate the Veteran presented with symptoms suggestive of sleep apnea, enough to warrant a sleep study.  Accordingly, a remand is necessary to obtain outstanding VA treatment records, to include records from Dr. Emmett Spears.  

Additionally, the Board notes that the Veteran has not been afforded a VA examination with respect to his claim.  Generally, a VA examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

The Veteran's assertions that he experienced symptoms of a sleep disorder during service are competent evidence as to factual matters of which he has first-hand knowledge, and the presence of observable symptoms.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As there is a diagnosis of obstructive sleep apnea, lay statements indicating that the Veteran's sleep disorder symptoms began in service, at least an indication that the Veteran's obstructive sleep apnea may be related to his active duty, and no competent medical evidence of record addressing the etiology of the Veteran's obstructive sleep apnea, the Board finds that the Veteran should be afforded a VA examination.  Id. At 83.  

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent evidence, to include all available treatment records from the VAMC in Houston between June 2010 and May 2012 and April 2014 to present, as well as VA treatment records from Dr. Emmett Spears.  

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of sleep disorders.  All pertinent evidence of record must be made available to and reviewed by the examiner.  The examiner must determine whether there is a 50 percent or better probability that the Veteran's obstructive sleep apnea originated during service or is otherwise causally related to service.  In doing so, the examiner must specifically discuss the Veteran's statements that he experienced symptoms of a sleep disorder during service.  

3.  The RO or the AMC should undertake any other development it determines to be warranted.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




